Citation Nr: 1514257	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  14-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 (diabetes).

2.   Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a compensable rating prior to July 8, 2014, and a rating in excess of 60 percent thereafter for diabetic nephropathy.  

7.  Entitlement to a rating in excess of 10 percent for a psychiatric disorder.

8.  Entitlement to a rating in excess of 10 percent for tinea versicolor.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to an effective date earlier than November 11, 2014, for the award of service connection for gastrointestinal stromal tumor.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

REMAND

A review of the record reveals relevant VA medical records dated after the April 2014 Supplemental Statement of the Case.  As the Veteran has not waived consideration of this evidence in the first instance by the originating agency, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).  

Furthermore, due to the Veteran's history of a worsening of the disabilities since the most recent examinations in 2011, additional VA examinations are needed to clarify the nature and severity of the psychiatric disability, diabetes, diabetic neuropathies, and tinea versicolor.  See March 2014 Form 9.  

With respect to the claim for an earlier effective date, service connection was granted for gastrointestinal stromal tumor in a January 2015 rating decision.  A timely notice of disagreement with this rating decision was filed in March 2015.  A statement of the case has not yet been issued.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  Issue a statement of the case on the claim for an earlier effective date for the award of service connection for a gastrointestinal stromal tumor.  The Veteran and his representative should be informed of criteria for perfecting an appeal of the issue to the Board.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the issue is returned to the Board for appellate action.

2.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including any more recent VA treatment records.

3.  Then, afford the Veteran examinations by examiners with sufficient expertise to determine the current degree of severity of the service-connected (a) diabetes, (b) diabetic neuropathies, (c) nephropathy, (d) psychiatric disability, and (e) tinea versicolor and the impact of the disabilities on his employability.  Any indicated studies should be performed.  All pertinent evidence of record should be made available to and reviewed by the examiners.  Ensure that all information required for rating purposes.  

In addition, the examiners should provide an opinion concerning the impact of the disabilities on the Veteran's employability, to include whether the disabilities are sufficient by themselves to render the Veteran unemployable.

The rationale for all opinions expressed should also be provided.

4.  Undertake any other development deemed warranted.

5.  Readjudicate the issues on appeal, with consideration of all evidence associated with the record since the March 2014 supplemental statement of the case.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




